RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1969-20

A.J.S.,1

          Plaintiff-Respondent,

v.

J.Y.E.,

     Defendant-Appellant.
_______________________

                   Submitted November 8, 2021 – Decided December 3, 2021

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-1654-21.

                   Destribats Campbell Staub & Schroth, LLC, attorneys
                   for appellant (Raymond C. Staub, on the brief).

                   Respondent has not filed a brief.

PER CURIAM



1
     We use initials to protect the identity of the victim. R. 1:38-3(c)(12).
      Defendant J.Y.E. appeals from a March 12, 2021 final restraining order

(FRO) entered against him under the Prevention of Domestic Violence Act of

1991 (PDVA), N.J.S.A. 2C:25-17 to -35. Judge Daniel H. Brown conducted the

FRO hearing, entered the FRO, and rendered an oral opinion. We affirm.

                                        I.

      The following facts are derived from the record. Defendant and his former

girlfriend, plaintiff A.J.S., had a seven-month dating relationship, which

plaintiff ended on February 5, 2021. The domestic violence complaint alleges

that on February 13, 2021, defendant dropped off a bouquet of flowers at

plaintiff's residence unannounced.      She learned defendant hired a private

investigator to follow her and confronted him about it on February 20, 2021 .

During their encounter, plaintiff claims defendant admitted he hired a private

investigator on February 15, 2021, 2 to surveil plaintiff and that he "paid him

$5,000." At the FRO hearing, plaintiff and defendant were both self-represented

and testified with the aid of a Haitian/Creole interpreter.




2
   Plaintiff originally testified defendant first informed her of the private
investigator on February 13, 2021. She later testified he informed her on
February 15, 2021. When the judge attempted to clarify the correct date,
plaintiff testified it was February 15, 2021.
                                                                         A-1969-20
                                         2
      Plaintiff testified about defendant's controlling and abusive behavior

throughout their relationship. By way of example, plaintiff explained defendant

demanded she answer the phone when he called; he showed up at her home

unannounced and over her objection on multiple occasions; and he approached

her unexpectedly while they were on the phone communicating with each other.

In addition, plaintiff testified defendant accused her of seeing another man;

would verify her whereabouts; and he timed her activities while waiting for her

to come home.      Plaintiff observed defendant driving around her apartment

complex after their break-up.

      Plaintiff also asserted that defendant's behavior became "erratic," which

alarmed her.    Furthermore, according to plaintiff, defendant threatened to

commit suicide because plaintiff refused to open her car door and speak with

him. When plaintiff asked defendant why he threatened to kill himself, he

responded "to get a reaction out of [her]." Plaintiff testified defendant confessed

to hiring a private investigator to report on everything she was doing after

plaintiff told defendant not to come over to her apartment because she was sick.

      When plaintiff questioned defendant about why he hired the private

investigator, his response, according to plaintiff, was, "I was mad at you, I didn't

believe you, and [the investigator] made me feel good. [The investigator] told


                                                                              A-1969-20
                                         3
me when you put the dog down, when you went to Panera Bread." Plaintiff

testified that on February 20, 2020, defendant "asked [her] to look for his glasses

because he lost them" when he walked up to her car that Friday night and

"opened it without [her] inviting him over," which he "had done several times."

      Plaintiff also stated that on at least three prior occasions before their

relationship ended, defendant put his hands around her neck until she told him

to stop and "elbowed" her in the arm. Defendant also acted irrationally when he

became angry, including beating a desk. On one occasion, plaintiff went to her

daughter's house and defendant told her that when she arrived, she "must call

him on [a] video call," provide the address, and call him "every single hour she

was there." Plaintiff did not call the police with respect to any of these incidents.

The record does not reflect that plaintiff moved any items into evidence.

      Judge Brown then directed defendant to cross-examine plaintiff following

her testimony, instructed him on how to conduct cross-examination, to face the

judge, and ask the questions. After the judge asked him, "Do you have any

questions?" Defendant responded "yes" and asked the judge if he could "open"

his phone to "refresh his recollection," and the court allowed it. Defendant did

not question plaintiff but proceeded to say:

             She claims that the day she came to my house, sir, I put
             my hands . . . around her neck. Now if she thought I

                                                                               A-1969-20
                                         4
            was about to do something bad to her, why didn't she
            call the police, sir?

                  To begin with, she's the one who called me to ask
            me if she came to my house.

The judge replied, "All right. So[,] the [c]ourt will assume that . . . defendant

has no questions to ask the plaintiff?" Defendant did not object or answer the

question. The judge then inquired whether plaintiff had any witnesses, but

ultimately barred her one proposed witness based on his lack of personal

knowledge relative to plaintiff's testimony.

      After plaintiff rested, defendant testified. Regarding his alleged threats

of suicide, defendant corroborated plaintiff's testimony by admitting he

threatened to kill himself if she broke up with him on February 5, 2021.

Defendant explained that he wanted to "test her [and] how much she love[d]

[him], but it was a joke." He denied calling plaintiff ten times straight after

plaintiff wanted to end their relationship.

      Defendant also denied hiring a private investigator or suggesting to

plaintiff that he did. Instead, defendant testified that he "was the one following

[plaintiff] because [he] was in a relationship with her." Defendant also revealed

that he "took time off from work to really understand what was going on to

follow her. Because [he] love[d] her and [he] need[ed] to know what's going on


                                                                            A-1969-20
                                        5
because [he] felt that she wasn’t telling [him] the truth." Defendant also testified

he followed her for "[o]nly one day" for "three hours," and that "[he] trusted

her."

        When the judge questioned defendant if he ever put his hands around

plaintiff's neck, he denied the accusations. Contrarily, defendant responded, "I

never . . . done something like that. Never. If . . . we are kissing with each

other, . . . I can rub my hand over her head or face because I love her." The

judge then asked plaintiff if she planned to cross-examine defendant, but she

declined. Defendant did not present any other witnesses.

        Following the parties' testimony, the judge gave his oral decision. After

determining the court had jurisdiction under the PDVA based on the parties'

dating relationship, the judge found plaintiff's testimony more "credible" than

defendant's testimony and that she "met her burden by a preponderance of the

evidence." The judge elaborated,

              The [c]ourt has to weigh the credibility of the parties.
              The [c]ourt considers things like the reasonableness of
              the testimony, the inherent believability of the
              testimony, and a witness's candor or evasion, amongst
              other things.

              The [c]ourt's had the opportunity to observe the parties
              and hear from them. The [c]ourt finds the . . . plaintiff
              to be more credible than the . . . defendant. The [c]ourt
              does not say this to be critical of the . . . defendant.

                                                                              A-1969-20
                                         6
            There is something wrong, very wrong. His demeanor,
            it screams of being possessive and not understanding
            that it goes beyond somebody being upset with a
            relationship . . . .

      Further, the judge found defendant's threats to kill himself were "[c]l early

done in a manner to annoy and alarm" plaintiff, and his monitoring plaintiff for

at least a week constituted alarming conduct. The judge detailed that defendant's

"body language just exudes that he is hurt and troubled by . . . plaintiff and it is

possessive[,] controlling[,] alarming[,] and scary, for lack of a better way of

putting it." As to the prior history of domestic violence between the parties, the

judge found plaintiff was "far more credible" about defendant putting his hands

around her neck "on at least three occasions," and found defendant's testimony

disingenuous that he was "massaging her head in a romantic way."

      After crediting plaintiff's testimony about the private investigator ,

defendant's actions during the parties' relationship and his actions after the

parties' relationship ended, the judge found defendant's conduct also constituted

stalking because "[h]e knowingly engaged in this . . . conduct and it would

certainly cause a reasonable person to fear for their safety."          The judge

concluded plaintiff established, by a preponderance of the credible evidence, the

predicate acts of harassment, N.J.S.A. 2C:33-4(a) and (c), and stalking, N.J.S.A.

2C:12-10(b).

                                                                              A-1969-20
                                         7
      In light of defendant's course of conduct, the judge considered the

existence of an immediate danger to plaintiff.         Finding defendant did not

understand "boundaries" in the context of a relationship that's "ending," and in

order to "prevent further abuse," the judge determined the entry of an FRO was

required.3 This appeal followed.

      On appeal, defendant challenges the credibility and factual findings of the

judge, contending the evidence presented at trial did not support the conclusion

that defendant committed the predicate acts of harassment and stalking as

defined by statute. Defendant also contends the judge failed to engage in the

proper analysis regarding plaintiff's need for protection under the second prong

of Silver v. Silver, 387 N.J. Super. 112, 126 (App. Div. 2006), and interfered

with his right to fully cross-examine plaintiff.

                                         II.

      Our limited scope of review of a trial court's findings of fact is well

established. See Cesare v. Cesare, 154 N.J. 394, 411 (1998). "[W]e grant

substantial deference to the trial court's findings of fact and the legal conclusions

based upon those findings." D.N. v. K.M., 429 N.J. Super. 592, 596 (App. Div.



3
  At plaintiff's request, her two daughters were included as protected parties on
the FRO.
                                                                               A-1969-20
                                         8
2013) (citing Cesare, 154 N.J. at 411-12). We will not disturb the court's factual

findings and legal conclusions "unless [we are] convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice." Cesare, 154

N.J. at 412 (internal quotation marks omitted) (quoting Rova Farms Resort, Inc.

v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

      Deference is particularly appropriate here, where the evidence is only

testimonial and hinges upon a court's ability to make assessments of credibility.

Amzler v. Amzler, 463 N.J. Super. 187, 197 (2020) (quoting Cesare, 154 N.J. at

412). It is axiomatic that the judge who observes the witnesses and hears the

testimony has a perspective the reviewing court simply does not enjoy. See

Pascale v. Pascale, 113 N.J. 20, 33 (1988). We also accord deference to the

factual findings of Family Part judges because the court has "special jurisdiction

and expertise in family matters." Cesare, 154 N.J. at 413. Conversely, a trial

judge's decision on a purely legal issue is subject to de novo review on appeal.

Crespo v. Crespo, 395 N.J. Super. 190, 194 (App. Div. 2007) (citing Manalapan

Realty, L.P., v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)).

      The entry of an FRO requires the trial court to make certain findings,

pursuant to a two-step analysis. See Silver, 387 N.J. Super. at 125; D.M.R. V.


                                                                            A-1969-20
                                        9
M.K.G., 467 N.J. Super. 308, 322 (App. Div. 2021) (quoting Silver at 125, 126-

27). Initially, the court "must determine whether the plaintiff has proven, by a

preponderance of the credible evidence, that one or more of the predicate acts

set forth in N.J.S.A. 2C:25-19(a) has occurred." Silver, 387 N.J. Super. at 125.

The trial court should make this determination "in light of the previous history

of violence between the parties." Ibid. (quoting Cesare, 154 N.J. at 402).

      Secondly, the court must determine "whether a restraining order is

necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25-29(a)(1)

to -29(a)(6), to protect the victim from an immediate danger or to prevent further

abuse." Silver, 387 N.J. Super. at 127 (citing N.J.S.A. 2C:25-29(b) (stating "[i]n

proceedings in which complaints for restraining orders have been filed, the court

shall grant any relief necessary to prevent further abuse")); see also J.D. v.

M.D.F., 207 N.J. 458, 476 (2011). Those factors include—but are not limited

to—"[t]he previous history of domestic violence between the [parties], including

threats, harassment and physical abuse[,]" N.J.S.A. 2C:25-29(a)(1), and "[t]he

existence of immediate danger to person or property," N.J.S.A. 2C:25-29(a)(2).

      The PDVA identifies predicate acts of domestic violence, which include

harassment as defined by N.J.S.A. 2C:33-4 and N.J.S.A. 2C:25-19(a)(13).

Pertinent to this appeal, N.J.S.A. 2C:33-4 provides:


                                                                             A-1969-20
                                       10
            [A] person commits a petty disorderly persons offense
            if, with purpose to harass another, he:

                  a. Makes, or causes to be made, a
                  communication        or    communications
                  anonymously or at extremely inconvenient
                  hours, or in offensively coarse language, or
                  any other manner likely to cause
                  annoyance or alarm; [or]

                        ....

                  c. Engages in any other course of alarming
                  conduct or of repeatedly committed acts
                  with purpose to alarm or seriously annoy
                  such other person.

"When determining whether the harassment statute has been violated, 'courts

must consider the totality of the circumstances.'" E.M.B. v. R.F.B., 419 N.J.

Super. 177, 183 (App. Div. 2011) (quoting H.E.S. v. J.C.S., 175 N.J. 309, 326

(2003)).

      "'A finding of a purpose to harass may be inferred from the evidence

presented' and from common sense and experience." D.M.R., 467 N.J. Super.

at 323 (quoting H.E.S., 175 N.J. at 327). "Although a purpose to harass can be

inferred from a history between the parties, that finding must be supported by

some evidence that the actor's conscious object was to alarm or annoy; mere

awareness that someone might be alarmed or annoyed is insufficient." J.D., 207

N.J. at 487 (internal citation omitted) (citing State v. Hoffman, 149 N.J. 564,

                                                                         A-1969-20
                                      11
577 (1997); State v. Fuchs, 230 N.J. Super. 420, 428 (App. Div. 1989)). In other

words, a plaintiff's subjective reaction to the conduct, standing alone, is

insufficient to establish a defendant acted with improper purpose. Ibid.

      Applying these legal principles and precedents to the circumstances of the

present case, the judge concluded defendant violated N.J.S.A. 2C:33-4(a) by

"threaten[ing] to kill himself on February 5 if [plaintiff] broke up with him" just

to "get a reaction out of her."          Moreover, the judge found defendant

"corroborated" plaintiff's testimony and his statement "was clearly done with the

purpose to harass her," as well as "annoy and alarm her" under subsection (a) of

the harassment statute. The judge discredited defendant's testimony denying he

had a private investigator follow plaintiff as not "reasonable or believable." The

history cited by the judge, along with his specific findings, regarding defendant's

course of conduct in February 2011, is fully supported by the record.

      Stalking occurs when someone "purposefully or knowingly engages in a

course of conduct directed at a specific person that would cause a reasonable

person to fear for his [or her] safety or the safety of a third person or suffer other

emotional distress." N.J.S.A. 2C:12-10(b). The statutory prohibition is against

conduct "that would cause such fear in an objectively reasonable person." State

v. Gandhi, 201 N.J. 161, 187 (2010). A "course of conduct" is defined as,


                                                                                A-1969-20
                                         12
"repeatedly committing harassment against a person; or repeatedly conveying,

or causing to be conveyed, verbal or written threats or threats conveyed by any

other means of communication or threats implied by conduct or a combination

thereof directed at or toward a person." N.J.S.A. 2C:12-10(a)(1).

      There is adequate substantial evidence in the record to support the judge's

finding that defendant stalked plaintiff. Defendant "knowingly engaged in this

course of conduct" and "[i]t would defy logic to believe that he did this on one

occasion." The judge was correct in his analysis.

      When determining to grant an FRO pursuant to the PDVA, the judge must

make two determinations. Silver, 387 N.J. Super. at 125-27. Under the first

Silver prong, "the judge must determine whether the plaintiff has proven, by a

preponderance of the credible evidence, that one or more of the predicate acts

set forth in N.J.S.A. 2C:25-19(a) has occurred." Id. at 125. Under the second

Silver prong, the judge must also determine whether a restraining order is

necessary to protect the plaintiff from future acts or threats of violence. Id. at

127. The commission of one of the predicate acts of domestic violence set forth

in N.J.S.A. 2C:25-19(a) does not, on its own, "automatically . . . warrant the

issuance of a domestic violence [restraining] order." Corrente v. Corrente, 281

N.J. Super. 243, 248 (App. Div. 1995). Although that determination "is most


                                                                            A-1969-20
                                       13
often perfunctory and self-evident, the guiding standard is whether a restraining

order is necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25-

29(a)(1) to -29(a)(6), to protect the victim from an immediate danger or to

prevent further abuse." Silver, 387 N.J. Super. at 127.

        Physical abuse is not the only type of domestic violence contemplated by

the PDVA; the Act is also designed to address emotional abuse. See R.G. v.

R.G., 449 N.J. Super. 208, 228 (App. Div. 2017) (finding an FRO is warranted

where the defendant's conduct is "imbued by a desire to abuse or control the

[plaintiff]" (emphasis added) (citing Silver, 387 N.J. Super. at 126-27)). Here,

the judge found the FRO was necessary to protect plaintiff by relying on her

credible testimony that she was frightened by defendant's behavior in February

2021.

        Under the second Silver prong, the judge must evaluate the six factors set

forth in N.J.S.A. 2C:25-29(a) to determine whether granting a FRO is necessary

"to protect the victim from an immediate danger or to prevent further abuse."

D.M.G., 467 N.J. Super. at 324 (quoting Silver, 387 N.J. Super. at 127). The

six factors are:

              (1) [t]he previous history of domestic violence between
              the plaintiff and defendant, including threats,
              harassment and physical abuse;


                                                                            A-1969-20
                                        14
            (2) [t]he existence of immediate danger to person or
            property;

            (3) [t]he financial circumstances of the plaintiff and
            defendant;

            (4) [t]he best interests of the victim and any child;

            (5) [i]n determining custody and parenting time the
            protection of the victim's safety; and

            (6) [t]he existence of a verifiable order of protection
            from another jurisdiction.

            [N.J.S.A. 2C:25-29(a).]

      After analyzing all six factors, Judge Brown concluded there was a need

for an FRO under Silver. The judge explicitly found after "balancing these

factors, notably [f]actors [one] and [two], the [c]ourt believe[s] that a[n] [FRO]

is most definitely necessary to prevent further abuse." Only the first two factors

were found applicable by the judge in the matter under review. The judge

determined factor one weighed in favor of plaintiff's protection because he found

"plaintiff to be far more credible with respect to [the] allegation" that "defendant

put his hands around her neck on at least three occasions, both hands around her

neck."

      As to factor two, the judge highlighted the existence of immediate danger

"goes beyond somebody having difficulty with a relationship that's ending" in


                                                                              A-1969-20
                                        15
light of defendant's alarming, controlling, and possessive behavior. Moreover,

the judge underscored that defendant does not understand plaintiff's

"boundaries."

      We conclude the judge's determination that an FRO was necessary to

protect plaintiff was well-founded.         As already noted, the judge found

defendant's conduct was not simply an isolated incident. The second prong of

Silver was properly analyzed and addressed by the judge.           Therefore, we

conclude there is no basis to disturb the judge's factual findings or legal

conclusions.    The judge heard testimony from the parties and had ample

opportunity to assess credibility. There exists sufficient credible evidence in the

record to support both Silver prongs, and we see no evidentiary errors, oversight,

or abuse of discretion.

                                       III.

      Addressing defendant's argument that the judge deprived him of the right

to cross-examine plaintiff, we conclude his argument lacks merit. We recognize

a trial is a search for truth, and cross-examination is the most effective device

for it. See Peterson v. Peterson, 374 N.J. Super. 116, 124-25 (App. Div. 2005)

(citations omitted). Therefore, trial judges must inform and uphold the parties'

rights to a full hearing, including cross-examination. See J.D., 207 N.J. at 481;


                                                                             A-1969-20
                                       16
See Franklin v. Stolkey, 385 N.J. Super. 534, 537, 543 (App. Div. 2006)

(holding defendant was unaware of and denied her right to cross-examine

plaintiff because the Family Part judge "conducted an informal and unorganized

hearing"); See Peterson, 374 N.J. Super. at 124 (determining the judge's

informal FRO hearing where only the judge asked direct questions interfered

with the parties' right to cross-examination).

      Based on our review of the record, Judge Brown properly afforded

defendant his right to cross-examine plaintiff.       Here, the judge informed

defendant, as a self-represented litigant, of his right to cross-examine plaintiff.

And, the judge asked him, "Sir, any questions for . . . plaintiff?" Defendant

chose not to ask plaintiff any questions. Instead, he proceeded to defend the

allegations in the complaint and to counter plaintiff's direct testimony. After the

judge determined defendant had no questions for plaintiff, the defense phase of

the trial commenced.

      The right of cross-examination is not unbounded. The court may exercise

reasonable control over witness questioning. See N.J.R.E. 611. As we have

previously observed, "[w]e will not interfere with the trial judge's authority to

control the scope of cross-examination 'unless clear error and prejudice are

shown.'" State v. Messino, 378 N.J. Super. 559, 583 (App. Div. 2005) (quoting


                                                                             A-1969-20
                                       17
State v. Gaikwad, 349 N.J. Super. 62, 87 (App. Div. 2002)). We conclude there

was no irregularity in the judge's handling of plaintiff's testimony or defendant's

right to cross-examine her, and no deprivation of his due process rights.

      To the extent we have not addressed defendant's other arguments, it is

because they are without merit to warrant discussion in a written opinion. R.

2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-1969-20
                                       18